November 14, 2020

800 Market Street, Suite 143

Knoxville,

N 3/7902

Dear Judge Varlan

COMPASSIONATE RELEASE
TAMRAL GUZMAN #43512-074 CASE # 3:10-CR-161

Positive reasons for Tamral’s release:

1,

2:

8.

She has completed training in Cosmetology and her family will help her get started in
Cosmetology

Tamral has a great support family, parents and siblings all have great faith in our Savior and
are law abiding citizens; one brother currently is a Lt. Colonel stationed in Germany

Tamral has always been law abiding and checked with officials to make sure she was doing
things according to law; she refused to a plea bargain because she felt she was innocent
Her court appointed attorney offered no defense as he dismissed Tamral’s witnesses before
they testified

Her sentence was way too harsh for a first-time offender

Her health continues to get worse because of lack of medical care and being exposed to
Covid-19 inmates and those smoking K2 (wasp poisoning)

Tamral's mother died of a broken heart after hearing that the BOP changed the rules and
denied her release that earlier BOP had approved

Instead of being a burden on society, Tamral will be a productive citizen

Please approve Tamral Guzman’s release. ! fear for her life each day she is in prison. On the
outside, our family can provide the help and resources that will help Tamral get well and be
productive.

Respectfully yours _

~~) ad

Rodney Gardner, MEd.

831 Spikenard Dr.
Henderson, NV 89002
Gardner.rodney@gmail.com
435-255-2171

Case 3:10-cr-00161-TAV-DCP Document 374 Filed 11/25/20 Page1of2 PagelD #: 4015
Ufyfeqefeegee ghey Lhe gh [EUPEQEL [ley peegel [EEE Tatteg fecal ff Specs CoA

LOLLE NL | 777M}
SAl yp (Reap Ry Ww 093
anne, veges ~kiney gorge 57

a Y baMoY |, rbonif ppm

1 €Wd OZOZ AON tT

———s

“°'Oo68 AN SVOSA SVi

 

vELy-LS0v8 LN ‘INAYO
4 USL N 222
YINGYVS 9 AINGOY “YIN

 

Case 3:10-cr-00161-TAV-DCP Document 374 Filed 11/25/20 Page 2of2 PagelD #: 4016
